Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  January 12, 2018                                                                   Stephen J. Markman,
                                                                                                Chief Justice

  156057-8                                                                                 Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
  DENISHIO JOHNSON,                                                                       Kurtis T. Wilder
            Plaintiff-Appellant,                                                    Elizabeth T. Clement,
                                                                                                     Justices
  v                                                        SC: 156057
                                                           COA: 330536
                                                           Kent CC: 14-007226-NO
  CURT VANDERKOOI, ELLIOT BARGAS,
  and CITY OF GRAND RAPIDS,
             Defendants-Appellees.

  _________________________________________/
  KEYON HARRISON,
           Plaintiff-Appellant,
  v                                                        SC: 156058
                                                           COA: 330537
                                                           Kent CC: 14-002166-NO
  CURT VANDERKOOI and CITY OF GRAND
  RAPIDS,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 23, 2017
  judgments of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The appellants shall file a supplemental brief within 35 days of the date of this order
  addressing whether any alleged violation of the plaintiffs’ constitutional rights were the
  result of a policy or custom instituted or executed by the defendant City of Grand Rapids.
  See Monell v Dep’t of Human Services, 436 U.S. 658 (1978). In addition to the brief, the
  appellants shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
  served with the appellants’ brief. The appellees shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellants. A reply,
                                                                                                               2

if any, must be filed by the appellants within 14 days of being served with the appellees’
brief. The parties should not submit mere restatements of their application papers.

        Persons or groups interested in the determination of the issue presented in this case
may move the Court for permission to file briefs amicus curiae. Motions for permission
to file briefs amicus curiae and briefs amicus curiae must be filed within 14 days after the
appellees’ supplemental brief is filed with the Court.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 12, 2018
        t0109
                                                                             Clerk